DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,879,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely broadens the claims of U.S. Patent No.  10,879,324.


U.S. Patent No.  10,879,324
1. A display device, comprising: a base substrate; a first pixel electrode, a second pixel electrode, and a third pixel electrode arranged on the base substrate to be spaced apart from each other; a pixel defining film on the first pixel electrode, the second pixel electrode, and the third pixel electrode and comprising a first opening exposing the first pixel electrode, a second opening exposing the second pixel electrode and spaced apart from the first opening, and a third opening exposing the third pixel electrode and spaced apart from the first opening and the second opening; a first layer on the first pixel electrode exposed by the first opening and comprising a first light emitting layer; a second layer on the second pixel electrode exposed by the second opening and comprising a second light emitting layer; and a third layer on the third pixel electrode exposed by the third opening and comprising a third light emitting layer, wherein a shortest gap between the third opening and the second opening is shorter than a shortest gap between the first opening and the second opening in a plan view.
2. The display device of claim 1, wherein a first thickness of a portion of the first layer overlapping the first pixel electrode is thicker than a second thickness of a portion of the second layer overlapping the second pixel electrode, and wherein the second thickness of the portion of the second layer overlapping the second pixel electrode is thicker than a third thickness of a portion of the third layer overlapping the third pixel electrode.
1. A display device, comprising: a base substrate; a first pixel electrode, a second pixel electrode, and a third pixel electrode arranged on the base substrate to be spaced apart from each other; a pixel defining film on the first pixel electrode, the second pixel electrode, and the third pixel electrode and comprising a first opening exposing the first pixel electrode, a second opening exposing the second pixel electrode and spaced apart from the first opening, and a third opening exposing the third pixel electrode and spaced apart from the first opening and the second opening; a first organic layer on the first pixel electrode exposed by the first opening and comprising a first light emitting layer; a second organic layer on the second pixel electrode exposed by the second opening and comprising a second light emitting layer; and a third organic layer on the third pixel electrode exposed by the third opening and comprising a third light emitting layer, wherein a first thickness of a portion of the first organic layer overlapping the first pixel electrode is thicker than a second thickness of a portion of the second organic layer overlapping the second pixel electrode, the second thickness of the portion of the second organic layer overlapping the second pixel electrode is thicker than a third thickness of a portion of the third organic layer overlapping the third pixel electrode, and in a plan view, a shortest gap between the third opening and the second opening is shorter than a shortest gap between the first opening and the second opening.

2. The display device of claim 1, wherein each of the first organic layer, the second organic layer, and the third organic layer has an island shape.
4. The display device of claim 3, wherein the first light emitting layer is a red light emitting layer, the second light emitting layer is a green light emitting layer, and the third light emitting layer is a blue light emitting layer.
3. The display device of claim 2, wherein the first light emitting layer is a red light emitting layer, and the second light emitting layer is a green light emitting layer, and the third light emitting layer is a blue light emitting layer.
5. The display device of claim 4, wherein the first layer comprises a first resonance control layer between the first light emitting layer and the first pixel electrode, the second layer comprises a second resonance control layer between the second light emitting layer and the second pixel electrode, a shape of the first light emitting layer is the same as a shape of the first resonance control layer, and a shape of the second light emitting layer is the same as a shape of the second resonance control layer.
4. The display device of claim 3, wherein the first organic layer comprises a first resonance control layer between the first light emitting layer and the first pixel electrode, the second organic layer comprises a second resonance control layer between the second light emitting layer and the second pixel electrode, a shape of the first light emitting layer is the same as a shape of the first resonance control layer, and a shape of the second light emitting layer is the same as a shape of the second resonance control layer.
6. The display device of claim 1, wherein the second layer comprises a portion overlapping the first layer and a portion overlapping the third layer.
5. The display device of claim 1, wherein the second organic layer comprises a portion overlapping the first organic layer and a portion overlapping the third organic layer.
7. The display device of claim 6, wherein the portion of the second layer overlapping the first layer is on the first layer, and the portion of the second layer overlapping the third layer is on the third layer.
6. The display device of claim 5, wherein the portion of the second organic layer overlapping the first organic layer is on the first organic layer, and the portion of the second organic layer overlapping the third organic layer is on the third organic layer.
8. The display device of claim 6, wherein each of the portion of the second layer overlapping the first layer and the portion of the second layer overlapping the third layer comprises a portion that is thinner than a second 


8. The display device of claim 1, wherein an area of the third opening is larger than an area of the first opening and an area of the second opening, and an area of the first opening is larger than an area of the second opening.
10. The display device of claim 1, wherein the first opening and the second opening are spaced apart from each other along a first direction, and the second opening and the third opening are spaced apart from each other along a second direction crossing the first direction.
9. The display device of claim 1, wherein the first opening and the second opening are spaced apart from each other along a first direction, and the second opening and the third opening are spaced apart from each other along a second direction crossing the first direction.
11. The display device of claim 10, wherein a width of the second opening, measured along the first direction, is larger than a width of the second opening, measured along the second direction.
10. The display device of claim 9, wherein a width of the second opening, measured along the first direction, is larger than a width of the second opening, measured along the second direction.
12. The display device of claim 1, wherein, in a plan view, a shortest gap between the third layer and the second opening is shorter than a shortest gap between the first layer and the second opening.
11. The display device of claim 1, wherein, in a plan view, a shortest gap between the third organic layer and the second opening is shorter than a shortest gap between the first organic layer and the second opening.
13. The display device of claim 1, wherein, in a plan view, a shortest gap between the third pixel electrode and the second opening is shorter than a shortest gap between the first pixel electrode and the second opening.
12. The display device of claim 1, wherein, in a plan view, a shortest gap between the third pixel electrode and the second opening is shorter than a shortest gap between the first pixel electrode and the second opening.
14. The display device of claim 1, wherein, in a plan view, a shortest gap between the third pixel electrode and the second pixel electrode is shorter than a shortest gap between the first pixel electrode and the second pixel electrode.
13. The display device of claim 1, wherein, in a plan view, a shortest gap between the third pixel electrode and the second pixel electrode is shorter than a shortest gap between the first pixel electrode and the second pixel electrode.

16. The display device of claim 15, wherein a first thickness of a portion of the first layer overlapping the first pixel electrode is thicker than a second thickness of a portion of the second layer overlapping the second 


15. The display device of claim 14, wherein, in a plan view, a shortest gap between the third opening and the second organic layer is shorter than a shortest gap between the first opening and the second organic layer.
18. The display device of claim 15, wherein, in a plan view, a shortest gap between the third layer and the second pixel electrode is shorter than a shortest gap between the first layer and the second pixel electrode.
16. The display device of claim 14, wherein, in a plan view, a shortest gap between the third organic layer and the second pixel electrode is shorter than a shortest gap between the first organic layer and the second pixel electrode.
19. The display device of claim 15, wherein an area of the third layer is larger than an area of the first layer and an area of the second layer, the area of the first layer is larger than the area of the second layer, an area of the third opening is larger than an area of the first opening and an area of the second opening, and the area of the first opening is larger than the area of the second opening.
17. The display device of claim 14, wherein an area of the third organic layer is larger than an area of the first organic layer and an area of the second organic layer, an area of the first organic layer is larger than an area of the second organic layer, an area of the third opening is larger than an area of the first opening and an area of the second opening, and an area of the first opening is larger than an area of the second opening.

20. A display device, comprising: a base substrate; a first pixel electrode, a second pixel electrode, and a third pixel electrode arranged on the base substrate to be spaced apart from each other; a first layer on the first pixel electrode and comprising a first light emitting layer; a second layer on the second pixel electrode and comprising a second light emitting layer; a third layer on the third pixel electrode and comprising a third light 
21. The display device of claim 20, wherein a first thickness of a portion of the first layer overlapping the first pixel electrode is thicker than a second thickness of a portion of the second layer overlapping the second pixel electrode, and wherein the second thickness of the portion of the second layer overlapping the second pixel electrode is thicker than a third thickness of a portion of the third layer overlapping the third pixel electrode.


19. The display device of claim 18, wherein, in a plan view, a shortest gap between the third organic layer and the second pixel electrode is shorter than a shortest gap between the first organic layer and the second pixel electrode.
23. The display device of claim 20, wherein an area of the third pixel electrode is larger than an area of the first pixel electrode and an area of the second pixel electrode, and the area of the first pixel electrode is larger than the area of the second pixel electrode.
20. The display device of claim 18, wherein an area of the third pixel electrode is larger than an area of the first pixel electrode and an area of the second pixel electrode, and an area of the first pixel electrode is larger than an area of the second pixel electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892